Title: John Adams to Charles Adams, 22 April 1796
From: Adams, John
To: Adams, Charles


          
            My Dear Son
            Philadelphia April 22. 1796
          
          I believe I never have acknowledged the Rect of your favour of March 21.— In Dexter and Ames We lost the Lyre of Aphion in our H. of R. and Jaring Discords have led Mydas astray ever since.
          The Rout before us is very thorny and very rugged and very Steep and what is worse than all the End of it is far behind the Hill, out of our sight, and may be more dangerous and impracticable than any Part of it that We see.
          There are too many of the Members from N. York Mass. and especially Pensilvania bent on desperate Courses.
          There is no Way of reconciling Parties. The Constitution ought to have provided against such Cases as these and have given the President Power to dissolve the House and call a new Election. As it is, the Country may be ruined before the People can interpose and decide.
          What is become of St. Hilaire? What has happened to Mr shaw? What to Col. Smith?
          I send you a Post Note for 100 dollars but I know not how I can make out to pay my own Expences to the next Quarter. Write me as often as you can if it be only a Line. Let me know wn you receive this.
          
            John Adams
          
        